Citation Nr: 1043323	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for a right thumb disorder.

2.	Entitlement to service connection for a bilateral skin 
disorder of the arms.

3.	Entitlement to service connection for a left hip disorder.

4.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.	Entitlement to service connection for a chronic respiratory 
disorder.

6.	Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.

7.	Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

8.	Entitlement to service connection for a right hip disorder.

9.	Entitlement to service connection for a bilateral foot 
disorder.

10.	Entitlement to service 
connection for mouth/teeth injuries for dental treatment 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from December 1950 to 
April 1960.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

This case was brought before the Board in February 2010, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include obtaining Social Security 
Administration (SSA) disability records.  The requested 
development having been completed, the case is once again before 
the Board for appellate consideration of the issue on appeal.


Clarification of Issues on Appeal

The Board notes that in his original claim for benefits, the 
Veteran claimed service connection for PTSD.  However, as will be 
discussed in detail below, the Veteran has not been diagnosed 
with PTSD, but other psychiatric disorders.  As the regulatory 
requirements for service connection for PTSD and an acquired 
psychiatric disorder other than PTSD, the Board has separated 
these issues as reflected above.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009). 

The issue of entitlement to service connection for mouth/teeth 
injuries is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	The competent evidence of record fails to indicate that the 
Veteran is currently diagnosed with a chronic disability of 
the right thumb.

2.	The competent evidence of record fails to indicate that the 
Veteran is currently diagnosed with a chronic skin disability 
affecting the bilateral upper extremities.

3.	The competent evidence of record fails to indicate that the 
Veteran is currently diagnosed with a chronic disability of 
the left hip.

4.	The competent evidence of record fails to indicate that the 
Veteran has been diagnosed with PTSD per the DSM-IV criteria.

5.	A chronic respiratory disorder was not manifested in active 
service and any current respiratory disorder is not otherwise 
etiologically related to such service.

6.	An acquired psychiatric disorder was not manifested in active 
service and any current acquired psychiatric disorder is not 
otherwise etiologically related to such service.

7.	A lumbar spine disorder was not manifest in active service or 
within one year of service discharge, and any current lumbar 
spine disorder is not otherwise etiologically related to such 
service.

8.	A right hip disorder was not manifested in active service or 
within one year of service discharge, and any current right 
hip disorder is not otherwise etiologically related to such 
service.

9.	A bilateral foot disorder was not manifested in active service 
and any current bilateral foot disorder is not otherwise 
etiologically related to such service.


CONCLUSIONS OF LAW

1.	A right thumb disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.	A chronic skin disorder of the bilateral upper extremities was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.	A left hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

4.	PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2010).

5.	A chronic respiratory disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

6.	An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

7.	A lumbar spine disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).

8.	A right hip disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).

9.	A bilateral foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in June 2006.  The RO's 
August 2005 notice letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support the 
claim with appropriate evidence.  Finally the letter advised him 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. § 
5103. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  An 
April 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

All post-service treatment records and reports pertaining to the 
claims at issue that have been identified by the Veteran have 
been obtained and associated with the claims file.  SSA 
disability records have also been obtained.  The appellant has 
not identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

The RO learned that the Veteran's service treatment records 
(STRs) were likely destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  In a case in which a claimant's 
service records are unavailable through no fault of his own, 
there is a heightened obligation for VA to assist the Veteran in 
the development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened 
duty to assist a Veteran in developing facts pertaining to his 
claim in a case in which service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records).  In accordance with the aforementioned cases as 
well as Dixon v. Derwinski, 3 Vet. App. 261 (1992), the RO 
informed the Veteran in the August 2005 letter that it was 
experiencing difficulty in obtaining his STRs, and asked the 
Veteran to submit any evidence pertaining to his SMRs, as well as 
to complete a VA Form NA-13055 to aid in reconstructing his 
medical records.  In April 2006, the Veteran was again requested 
to submit any STRs in his possession, as well as alternate 
documents that might substitute for medical records.   To date, 
no response from the Veteran has been received.

A VA examination was not provided in conjunction with the 
Veteran's service connection claims, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2010).  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established event, 
injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In the present case, there is nothing in the 
record, other than the Veteran's own lay statements, that he 
suffers from PTSD or disorders of the right thumb, left hip or 
skin of the bilateral arms, or that his currently diagnosed 
lumbar spine, right hip, bilateral foot, respiratory and 
psychiatric disorders are etiologically related to his active 
service.  As he is not competent to provide evidence of a 
diagnosis or etiology of a condition, the record is silent for a 
diagnosis of certain disabilities or a nexus between those 
disabilities which have been diagnosed and the Veteran's active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) 
(the Veteran's conclusory lay statement is insufficient to 
trigger VA's duty to provide an examination with an opinion).  
The Veteran has not satisfied all the elements of McLendon; 
therefore, VA is not required to provide him with a VA 
examination in conjunction with his claims.

As a final note, the Board again observes the instant case was 
previously remanded in February 2010 for additional development.  
Specifically, the Board determined that outstanding SSA 
disability records should be associated with the claims file.  As 
discussed above, these records have been obtained.  Therefore, 
the Board determines there has been substantial compliance with 
its prior remand, and adjudication of the instant case may 
proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).


It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including arthritis, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
C.F.R. §§ 3.307, 3.309(a).  

Right Thumb, Left Hip and Skin Disorder of the Bilateral 
Upper Extremities

The Veteran maintains he suffers from disabilities resulting in 
right thumb and left hip pain.  He also asserts he suffers from a 
skin disorder of the bilateral upper extremities that results in 
itching and burning.

Initially, the Board notes that there is no evidence that the 
Veteran is currently diagnosed with any disability resulting in 
symptoms of right thumb or left hip pain or itching and/or 
burning of the skin of the bilateral upper extremities.  The 
Veteran has provided no competent medical evidence indicating he 
currently suffers from such disabilities.  

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection);  Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, there 
can be no valid claim for service connection as Congress has 
specifically limited entitlement to service connection to cases 
where such incidents have resulted in a disability).  

The Board acknowledges the Veteran indicates he currently suffers 
right thumb and left hip pain.  However, the Board notes that 
pain is not, in and of itself, a disability for the purposes of 
service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

In sum, the Board finds that there is no competent evidence of a 
current diagnosis of any disability resulting in symptoms of 
right thumb and left hip pain, or itching and burning of the 
bilateral upper extremities.  The Veteran has produced no 
competent evidence or medical opinion in support of his claim 
that he suffers from such disorders, and all evidence included in 
the record weighs against granting the Veteran's claim of service 
connection for these disabilities.

PTSD

The Veteran asserts that he suffers from PTSD due to an in-
service stressor.  Specifically, he asserts that he witness a 
friend and fellow soldier electrocuted and removed his body from 
the pole and line they were working on.  See July 2005 statement.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2010).  If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 
1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010) (pertaining 
to combat veterans).

A review of the Veteran's medical records indicates he has 
neither sought nor received treatment for PTSD.  There is no 
competent evidence of record that he suffers from PTSD.  In this 
regard, mental health records note the Veteran has been diagnosed 
with adjustment disorder with depression, which will be discussed 
further below.  See, e.g., February 2006 VA treatment records.  
As noted above, the Veteran was not afforded a VA examination due 
to his lack of a current diagnosis.  See Charles v. Principi, 16 
Vet. App. 370 (Vet App. 2002) (VA must obtain a medical opinion 
when there is competent evidence of a current disability and 
evidence indicating an association between the Veteran's 
disability and his active service); see also McLendon, supra.

According to 38 C.F.R. § 4.125(a) (2010), service connection for 
PTSD is warranted only when there is a diagnosis of PTSD which 
conforms to diagnostic criteria under DSM-IV.  Without evidence 
of such diagnosis, the preponderance of the evidence is against 
the Veteran's claim for service connection for PTSD.  No further 
discussion of the two remaining elements of a PTSD service 
connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  The benefit-of-the- doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Respiratory Disorder

The Veteran asserts that he suffers from a respiratory disorder 
that is etiologically related to active service.  Specifically, 
he contends that he has suffered from breathing problems since 
his period of active service due to exposure to carbon 
tetrachloride that was used to clean equipment.

As noted above, the Veteran's service treatment records were 
destroyed and are unavailable.  However, assuming arguendo that 
the Veteran was hospitalized for twelve days in service for 
breathing problems as he claims, there is no competent evidence 
indicating the Veteran was diagnosed with a chronic respiratory 
disorder in service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  In this case, the Veteran has a current diagnosis of 
emphysema and chronic obstructive pulmonary disorder (COPD).  
Further, he asserts he was exposed to the chemical carbon 
tetrachloride in service.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between the 
current disabilities and military service.

In this case, the Veteran has not produced a competent medical 
opinion establishing an etiological link between his currently 
diagnosed respiratory disorders and an event or occurrence in 
service.  In this regard, the Board observes the Veteran's VA 
treatment records note a lengthy history of cigarette smoking, 
noted to be four to five packs per day for 62 years.  See e.g., 
June 2004 VA progress note.  Furthermore, a March 2004 VA 
treatment note indicates the Veteran suffers from a significant 
obstructive pattern from long history of smoking."  

In addition, there is no evidence of continuity of symptomology 
since active service in the present case.  The first evidence of 
record of a respiratory disorder is a June 1992 private 
disability evaluation, which notes the Veteran provided a 
"history of emphysema."  This is more than 30 years since the 
Veteran separated from service; this significant lapse in time 
between the active service and the first evidence of a 
respiratory disorder weighs against the Veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
Veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Furthermore, the Board observes the June 1992 private evaluation 
also discusses the Veteran's significant prior history of 
smoking.  In addition, contemporary records fail to offer a 
diagnosis of emphysema.

In sum, there is no competent medical evidence included in the 
record to support the Veteran's assertion that his currently 
diagnosed respiratory disorder is etiologically related to his 
active service.  The Veteran has not submitted a competent 
medical opinion in support of his claim, and the evidence of 
record indicates the Veteran's current diagnosis of COPD is due 
to a long and substantial history of smoking.  

The Board acknowledges that the Veteran himself has claimed that 
he suffers from a respiratory disorder due to in-service exposure 
to carbon tetrachloride.  However, as a layperson, the Veteran 
has no competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Veteran is competent to report (1) 
symptoms observable to a layperson, e.g., pain; (2) a diagnosis 
that is later confirmed by clinical findings; or (3) a 
contemporary diagnosis, he is not competent to independently 
render a medical diagnosis or opine as to the specific etiology 
of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

There is no indication of record, other than the Veteran's lay 
assertions, that his current respiratory disorder is due to 
active service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for a respiratory disorder, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Acquired Psychiatric Disorder

The Veteran initially claimed service connection for PTSD due to 
an in-service stressor.  However, as discussed above, the Veteran 
has not been diagnosed with PTSD, but rather adjustment disorder 
with major depression.  As such, the Board will also determine 
whether service connection is warranted for an acquired 
psychiatric disorder other than PTSD.  See Clemons, supra.

While the evidence reveals that the Veteran currently suffers 
from adjustment disorder with major depression, the competent, 
probative evidence of record does not etiologically link the 
Veteran's current psychiatric disability to his service or any 
incident or disorder incurred therein.  As discussed above, the 
Veteran's service treatment records are presumed destroyed and, 
as such, are not of record.  However, the Veteran has not 
asserted he received psychiatric treatment of any sort in 
service, nor has he claimed he was diagnosed with a psychiatric 
disorder prior to service separation.  Furthermore, the Veteran 
himself denied prior treatment for depression.  See, e.g., 
February 2006 VA Psychiatry Consult Response.  Thus, the Board 
finds no medical evidence that shows the Veteran suffered from a 
an acquired psychiatric disorder during service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson, supra.  

In this case, the Veteran has not produced a competent medical 
opinion establishing an etiological link between his current 
psychiatric disorder and an event or occurrence in service.  The 
Board acknowledges that the Veteran himself has claimed that he 
suffers from a psychiatric disorder as a result of active 
service.  However, as a layperson, the Veteran has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu, supra.  Thus, while the Veteran is 
competent to report (1) symptoms observable to a layperson, e.g., 
pain; (2) a diagnosis that is later confirmed by clinical 
findings; or (3) a contemporary diagnosis, he is not competent to 
independently render a medical diagnosis or opine as to the 
specific etiology of a condition.  See Davidson, supra.  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan, supra.

In addition, there is no evidence of continuity of symptomology 
since active service in the present case.  The evidence of record 
indicates that the Veteran was first diagnosed with a psychiatric 
disorder in approximately 1992, over 30 years following the 
Veteran's separation from active service.  This significant lapse 
in time between the active service and the first evidence of a 
psychiatric disorder weighs against the Veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
Veteran has not complained of the malady at issue.  See Maxson, 
supra; see also Forshey, supra.

In sum, there is no competent medical evidence included in the 
record to support the Veteran's assertion that his currently 
diagnosed adjustment disorder with depression is etiologically 
related to his active service.  The lack of in-service treatment 
or diagnosis of a psychiatric disorder, as well as the absence of 
any medical records of a diagnosis or treatment for many years 
after service, is also probative evidence against the claim for 
direct service connection.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disorder other than PTSD, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).

Lumbar Spine, Right Hip and Bilateral Foot Disorders

The Veteran asserts service connection is warranted for 
disabilities of the lumbar spine, right hip and bilateral feet 
due to injuries suffered in service.  Specifically, with respect 
to the lumbar spine and right hip, the Veteran asserts he 
incurred injuries while unloading communications consoles, when 
one slipped off of a truck and fell on him.  With respect to his 
feet, the Veteran asserts he was injured when a 55-gallon drum 
fell on his feet.  With respect to these three disabilities, the 
Veteran asserts that he has suffered from low back, right hip and 
bilateral feet pain since these in-service injuries.  

While the evidence reveals that the Veteran currently suffers 
from degenerative joint disease and degenerative disc disease of 
the lumbar spine, degenerative joint disease of the right hip, 
and bilateral flatfoot with onychomycosis, the competent, 
probative evidence of record does not etiologically link the 
Veteran's current disability to his service or any incident or 
disorder incurred therein.  With regards to in-service 
incurrence, the Board again notes that the Veteran's service 
treatment records are presumed destroyed and have not been 
associated with the claims file.  Furthermore, the Board observes 
the Veteran has not suggested that he sought or received 
treatment for the alleged injuries, nor has he indicated that he 
was diagnosed with a chronic condition of the lumbar spine, right 
hip or bilateral feet in service.  See generally Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (the Veteran is competent to 
report (1) symptoms observable to a layperson, e.g., pain; (2) a 
diagnosis that is later confirmed by clinical findings; or (3) a 
contemporary diagnosis).  As such, the Board finds no competent 
evidence that the Veteran suffered a chronic disorder of the 
lumbar spine, right hip or bilateral feet in service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson, supra.  

In addition, there is no evidence of continuity of symptomology 
since active service in the present case.  The evidence of record 
indicates that the Veteran was first diagnosed with a lumbar 
spine and right hip disorder in approximately 1991, and a 
bilateral foot disorder in approximately 2004.  This is more than 
30 and 40 years, respectively, since the Veteran separated from 
service; this significant lapse in time between the active 
service and the first evidence of a disorder of the lumbar spine, 
right hip and bilateral feet weighs against the Veteran's claim.  
The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
Veteran has not complained of the malady at issue.  See Maxson, 
supra; see also Forshey, supra.

Furthermore the Board acknowledges the Veteran's assertion that 
he has suffered from low back, right hip and bilateral foot pain 
since his alleged in-service injuries.  At critical issue in the 
instant case is the Veteran's credibility.  In this regard, the 
Veteran stated in his July 2005 claim for benefits that his low 
back and right hip were injured while unloading communication 
consoles.  However, the Board observes that private treatment 
records, submitted by the Veteran in conjunction with his 1991 
application for SSA disability benefits, indicate the Veteran 
injured his low back and right hip in September 1991 after 
falling eight to ten feet off of a ladder onto his right side.  
See, e.g., September 1991 Comprehensive Medical Assessment; see 
also January 1992 private treatment record.  There is no 
indication whatsoever in these records that the Veteran suffered 
from low back or right hip pain at any time prior to the 
September 1991 injury.  Furthermore, while the Veteran asserts he 
has suffered from bilateral foot pain since service, there is no 
indication throughout the medical evidence of record, prior to 
March 2004, that he ever complained of foot pain to a medical 
professional.  

As a fact-finding matter, the Board finds serious questions about 
the consistency, timing and accuracy of the Veteran's account to 
raise serious credibility issues with his statements and 
assertions.  Because of the inconsistent, contradictory nature of 
the Veteran's statements and the competent evidence of record, 
the Board finds that they are not credible with respect to the 
onset continuity of symptomatology of a lumbar spine, right hip 
and bilateral foot disorder.  As such, with regard to the 
Veteran's asserted in-service injuries, as well as symptomatology 
for the nearly 30 years following service prior to a recorded 
diagnosis of a disability, the Board finds that the evidence does 
not support the assertion that the Veteran suffered from a lumbar 
spine, right hip and/or bilateral food disorder during service or 
at any point prior to an intervening injury in approximately 
September 1991.

In this case, the Veteran has not produced a competent medical 
opinion establishing an etiological link between his current 
disorders and an event or occurrence in service.  The Board 
acknowledges that the Veteran himself has claimed that he suffers 
from lumbar spine, right hip and bilateral foot disorders.  
However, as a layperson, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.  Furthermore, the Board has determined that the 
Veteran's statements regarding the asserted in-service injuries 
and ongoing symptomatology are not credible.  Consequently, the 
Veteran's lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan, supra.

Finally, certain chronic diseases, including arthritis, may be 
presumed to have occurred in service if manifested to a degree of 
10 percent within one year of service discharge.  38 C.F.R. §§ 
3.307, 3.309(a).  However, as noted above, the Veteran was not 
diagnosed with arthritis of the lumbar spine or right hip until 
approximately 1991, over 30 years following service separation.  
Therefore, the presumption of service connection does not apply 
in this case.

In sum, there is no competent medical evidence included in the 
record to support the Veteran's assertion that his currently 
diagnosed lumbar spine, right hip and bilateral foot disorders 
are etiologically related to his active service.  The Board has 
determined the Veteran's assertions of in-service injuries and 
ongoing symptomatology are not credible, and the absence of any 
medical records of a diagnosis or treatment for many years after 
service is also probative evidence against the claim for direct 
service connection.  In addition, the facts of this case do not 
warrant presumptive service connection for the Veteran's 
arthritis of the lumbar spine and right hip, because these 
conditions did not manifest to a degree of 10 percent within one 
year of his discharge from active service.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for lumbar 
spine, right hip and bilateral foot disorders, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).


ORDER

Service connection for a right thumb disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a skin disorder of the bilateral upper 
extremities is denied.

Service connection for PTSD is denied.

Service connection for a chronic respiratory disorder is denied.

Service connection for an acquired psychiatric disorder other 
than PTSD is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a bilateral foot disorder is denied.


REMAND

The Veteran asserts service connection for a dental disorder is 
warranted due to injuries sustained when he was struck in the 
face with a coffee cup, resulting in the need for over 100 
stitches.  In his July 2005 claim for benefits, the Veteran noted 
that he is "continuously" receiving dental treatment due to the 
difficulty getting dentures to fit due to this injury.  However, 
upon review of the record, the Board observes no dental treatment 
records have been associated with the claims file.  

Furthermore, the Board observe the Veteran has not been provided 
a VA examination.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As such, on remand, should records be obtained indicating ongoing 
dental treatment, the Veteran should be provided a VA examination 
to determine whether any current dental disorder is etiologically 
related to his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Contact the Veteran and request that he 
provide information as to all medical care 
providers who have treated him for his 
dental disorder and any related 
complications.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to dental; 
treatment of the Veteran for incorporation 
into the record.

2.	If, and only if, records are received 
indicating ongoing dental treatment, 
schedule the Veteran for a VA dental 
examination for the purpose of 
ascertaining the nature and etiology of 
any current dental disorder.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After reviewing 
the record and examining the Veteran, the 
examiner should specify the nature of any 
current dental disorder, providing 
appropriate diagnoses.  The examiner 
should then provide an opinion as to 
whether any current dental disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to any event or 
injury in service.  A detailed rationale 
should be provided for all opinions.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


